Citation Nr: 0427364	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim of entitlement to service connection for 
PTSD is predicated in part upon combat stressors incurred in 
service and information referable to such stressors has been 
obtained and associated with the claims file.  His record of 
service (DD-214) shows he trained and served as a cook.  His 
decorations include a Vietnam Service Medal and Vietnam 
Campaign Medal.

The Board recognizes that corroboration of the stressors may 
be a part of an official military record.  In claims such as 
the veteran's, "credible supporting evidence that the claimed 
in[-]service event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).  The veteran does not 
have any of the military awards/decorations to presume the 
claimed events occurred without further corroboration.  

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the-benefit-of-the-doubt rule.  See Gaines v. 
West, 11 Vet. App. 353, 358-60 (1998) which provides a 
detailed discussion of the significance of each element in 
the merits adjudication.

Regarding the occurrence of an in-service stressor, the Board 
must point out that the current development guidelines 
instruct that the VBA AMC should "...always send an inquiry 
in instances in which the only obstacle to service connection 
is confirmation of an alleged stressor.  A denial solely 
because of an unconfirmed stressor is improper unless it has 
first been reviewed by the U.S. Armed Services Center for 
Unit Records Research (USASCURR)."  M21-1, Part III, para. 
5.14c(3), (4).  The record in light of the development 
obligations requires an attempt to locate unit information to 
corroborate claimed stressors.

The Board finds that additional evidence is necessary to 
confirm a diagnosis of PTSD and to verify the related 
stressors.  In view of the foregoing, the case is returned to 
the RO for the following actions:  

1.  The RO should attempt to obtain 
verification of the stressors identified 
by the veteran in his statements received 
in 2001.  If these statements are not 
deemed to be sufficient, the veteran is 
to be advised of the level of specificity 
required in order to obtain independent 
verification of his stressors in the 
absence of a demonstration that he 
engaged in combat.  That means that the 
veteran should provide dates, names and 
other details that would assist in 
verifying the claimed events.  The Board 
observes that the veteran has made 
reference to the dated November 5, 1970, 
in his October 2001 statement.  The RO 
should forward the information provided 
to the U.S. Armed Services Center for 
Research of Unit Records.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should schedule a VA mental 
disorders examination in order to 
determine the current nature and etiology 
of any existing mental disorder.  All 
indicated special studies and test, 
including psychological testing should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case, and should indicate 
in the report that the file was read.  
The examiner is requested to provide a 
complete psychiatric diagnosis, either 
establishing or ruling out the presence 
of PTSD.  

If PTSD is found, the examiner is 
requested to state the associated 
stressor to which that diagnosis is 
connected.  

If PTSD is ruled out, based on a review 
of the clinical record, the examiner is 
requested to provide an opinion as to 
whether the veteran currently has a 
mental disorder associated with injury, 
disease or event noted in his military 
service.  

In particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
a mental disorder that is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




